DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 2.       Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103

3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        Claim(s) 1-3, 8-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al (PG Pub NO 2016/0117023) in view of Chae (PG Pub NO 2015/0109235)

As in claim 1, Hotelling et al discloses a touch display device (Par 0013, Fig 10, 13), comprising: 
a display panel including a touch electrode group in which a plurality of long touch electrodes with long length and a plurality of short touch electrodes with short length in a first direction are alternately arranged in a second direction; (Fig 70) discloses touch electrode group (7004 and 7003) in which a plurality of long touch electrodes (7003) with long length and a plurality of short touch electrodes (7004) with short length in a first direction (X-axis) are alternately arranged in a second direction (y-axis)
But fails to disclose a touch circuit sequentially performing a self- capacitance sensing operation and a mutual-capacitance sensing operation for the touch electrode group. However, Chae (Par 0010, 0048-0062, 0081a and Fig 4-7) discloses touch display having different size electrodes that is capable of performing self- capacitance sensing operation and a mutual-capacitance 

As in claim 2, Hotelling et al in view of Chae discloses the touch display device (Par 0013, Fig 10, 13) according to claim 1, wherein the touch electrode group includes: N (N is an integer of 2 or more) long touch electrodes extending in the first direction and parallel in the second direction; and M (M is integer of 2 or more) short touch electrode blocks in which a certain number of short touch electrodes disposed in the second direction are connected by a same touch line; wherein the touch electrode group is formed as a size corresponding to a reference distance capable of detecting a multi-touch. Hotelling et al (Fig 70 long electrodes 7003 and short electrodes 7004, Par 0131, 194 and Fig 1, 25) discloses long electrodes 7003 and short electrodes 7004 arrangement wherein said electrodes group are formed as a size corresponding to a reference distance capable of detecting a multi-touch (Fig 1).

As in claim 3, Hotelling et al in view of Chae discloses the touch display device (Par 0013, Fig 10, 13) according to claim 1, wherein the touch circuit includes: a first touch sensing circuit supplying a long touch driving signal to the long touch electrode and receiving a touch sensing signal from the long touch electrode through long touch lines, a second touch sensing circuit supplying a short touch driving signal to the short touch electrode or receiving the touch sensing signal from the short touch electrode through short touch lines, and a touch controller detecting a touch presence or not or a touch position based on the touch sensing signal transmitted from the first touch sensing circuit and the second touch sensing circuit. Hotelling et al (Fig 1, 30, 33, 107) discloses electrodes of touch screen are connected to touch circuit (Fig 3, par 0104), and Chae (Fig 6-7 and Par 0064-0066 and 0073) discloses the operation of touch circuit wherein based on signal applied to touch electrodes and subsequently received signal form said electrodes touch presence or touch position based on the touch sensing signal transmitted from the touch sensing circuit. Chae (Fig 6-7 and Par 0039 On the contrary, self-capacitance is generated between the sensing lines 110 and the user. That is, when the user touches the window glass 70 in a particular location over the sensing lines 110, a technique that measures capacitance induced between the sensing lines 110 and the user and recognizes the touch coordinates may be known as self-capacitance. And Par [0080] Therefore, since the touch panel of the above described embodiments can recognize the touch coordinates of a user by applying self-capacitance and mutual capacitance together in a common layer or layers of the array, the touch panel has a high touch resolution, is robust to noise, and has proximity sensing. 

As in claim 8, Hotelling et al in view of Chae discloses the touch display device according to claim 3, wherein the self-capacitance sensing operation is performed by suppling the long touch driving signal and the short touch driving signal to the long touch electrode and the short touch electrode respectively, and then receiving the touch sensing signal; and wherein the mutual-capacitance sensing operation is performed by supplying the long touch driving signal to at least one of long touch electrodes selected from the touch electrode group, and receiving the touch sensing signal from a plurality of short touch electrodes selected from the touch electrode group. Chae (Fig 6, 7 and Par 0066-0073) discloses operation of the mutual capacitance and operation of the self-capacitance; (Par 0073) an operation of the self-capacitance type pixel S/511 and sequentially illustrates a driving signal from the driving unit to the self-capacitance type pixel S/511, the charge input to the sensing unit from the sensing line 110 of the self-capacitance type pixel S/511 when the user does not touch the touch panel, and the charge input to the sensing unit from the sensing line 110 of the self-capacitance type pixel S/511 when the user touches the touch panel. 
(Par 066) an operation of the mutual capacitance type pixel M, and sequentially illustrates a driving signal from the driving unit to the mutual capacitance type pixel M through the driving line 210, the charge input to the sensing unit by the sensing line 110 of the mutual capacitance type pixel M when the user does not touch the touch panel, and the charge input to the sensing unit by the sensing line 110 when the user touches the touch panel. 
[0080] Therefore, since the touch panel of the above described embodiments can recognize the touch coordinates of a user by applying self-capacitance and mutual capacitance together in a common layer or layers of the array, the touch panel has a high touch resolution, is robust to noise, and has proximity sensing.

As in claim 9, Hotelling et al in view of Chae discloses the touch display device according to claim 8, wherein the at least one long touch electrode selected from the touch electrode group is a long touch electrode close to adjacent touch electrode group in the second direction. Hotelling et al (Fig 70) discloses long touch electrode used for touch detection close to adjacent touch electrode group in the second direction

As in claim 10, Hotelling et al in view of Chae discloses the touch display device according to claim 8, wherein the plurality of short touch electrodes selected from the touch electrode group are a plurality of short touch electrodes located at outer area of the touch electrode group. Hotelling et al (Fig 70) discloses plurality of short touch electrodes used for touch detection, selected from the touch electrode group are a plurality of short touch electrodes located at outer area of the touch electrode group.

As in claim 11, Hotelling et al in view of Chae discloses the touch display device according to claim 3, wherein the touch circuit receives the long touch driving signal and the short touch driving signal from a touch power integrated circuit. Hotelling et al (Fig 1, 26, 46 and Par 0143; microcontrollers may be application specific integrated circuits (ASICs) that work with firmware to monitor the signals from touch sensitive surface 101 and Par [0194] FIG. 25 shows an example high-level block diagram for a Touch/LCD Driver integrated circuit 2501; wherein having power supplied during an operation (i.e. receiving signal) would have been obvious.

As in claim 12, Hotelling et al in view of Chae discloses the touch display device according to claim 3, wherein the touch circuit generates the long touch driving signal and the short touch driving signal using a touch driving signal received from a touch power integrated circuit. Hotelling et al Par 0143; microcontrollers may be application specific integrated circuits (ASICs) that work with firmware to monitor the signals from touch sensitive surface 101 and Par [0194] FIG. 25 shows an example high-level block diagram for a Touch/LCD Driver integrated circuit 2501; wherein having power supplied during an operation (i.e. generating signal) would have been obvious.
As in claim 16, Hotelling et al in view of Chae discloses the touch display device according to claim 1, wherein the mutual-capacitance sensing operation is performed when a multi-touch or touch ghost is detected. Chae (Fig 6 and Par 0066) discloses operation of the mutual capacitance and Hotelling et al (Fig 2 and Par 0131 Multi-touch sensing arrangement 100 can detect and monitor multiple touch attributes (including, for example, identification, position, velocity, size, shape, and magnitude) across touch sensitive surface 101, at the same time, nearly the same time, at different times, or over a period of time.

As in claim 17, Hotelling et al in view of Chae discloses the touch display device according to claim 1, wherein the touch circuit detects touch presence or not or touch coordinates by adding a result of the self-capacitance sensing operation and a result of the mutual-capacitance sensing operation. Hotelling et al (Par 0131, Multi-touch sensing arrangement 100 can detect and monitor multiple touch attributes (including, for example, identification, position, velocity, size, shape, and magnitude) across touch 

As in claim 18, Hotelling et al discloses a touch circuit for detecting a touch of a display panel including a touch electrode group in which a plurality of long touch electrodes with long length and a plurality of short touch electrodes with short length in a first direction are alternately arranged in a second direction, (Fig 70) discloses touch electrode group (7004 and 7003) in which a plurality of long touch electrodes (7003) with long length and a plurality of short touch electrodes (7004) with short length in a first direction (X-axis) are alternately arranged in a second direction (y-axis) comprising: 
But fails to disclose a first touch sensing circuit supplying a touch driving signal to the long touch electrode and receiving a touch sensing signal from the long touch electrode through long touch lines, a second touch sensing circuit supplying the touch driving signal to the short touch electrode or receiving the touch sensing signal from the short touch electrode through short touch lines, and a touch controller sequentially performing a self- capacitance sensing operation and a mutual-capacitance sensing operation for the touch electrode group, and detecting a touch presence or not and a touch position based on the touch sensing signal transmitted from the first touch sensing circuit and the second touch sensing circuit. However, Chae (Fig 6, 7 and Par 0066-0073) discloses operation of the mutual capacitance and operation of the self-capacitance; (Par 066) an operation of the mutual capacitance type pixel M, and sequentially illustrates a driving signal from the driving unit to the mutual capacitance type pixel M through the driving line 210, the charge input to the sensing unit by the sensing line 110 of the mutual capacitance type pixel M when the user does not touch the touch panel, and the charge input to the sensing unit by the sensing line 110 when the user touches the touch panel. And (Par 0073) an operation of the self-capacitance type pixel S/511 and sequentially illustrates a driving signal from the driving unit to the self-capacitance type pixel S/511, the charge input to the sensing unit from the sensing line 110 of the self-capacitance type pixel S/511 when the user does not touch the touch panel, and the charge input to the sensing unit from the sensing line 110 of the self-capacitance type pixel S/511 when the user touches the touch panel.
[0080] Therefore, since the touch panel of the above described embodiments can recognize the touch coordinates of a user by applying self-capacitance and mutual capacitance together in a common layer or layers of the array, the touch panel has a high touch resolution, is robust to noise, and has proximity sensing.

As in claim 19,  Hotelling et al discloses a touch driving method for detecting a touch of a display panel (Par 0013, Fig 10, 13) including a touch electrode group in which a plurality of long touch electrodes with long length and a plurality of short touch electrodes with short length in a first direction are alternately arranged in a second direction (Fig 70) discloses touch electrode group (7004 and 7003) in which a plurality of long touch electrodes (7003) with long length and a plurality of short touch electrodes (7004) with short length in a first direction (X-axis) are alternately arranged in a second direction (y-axis), comprising: 
But fails to disclose performing a self-capacitance sensing operation for the touch electrode group; and performing a mutual-capacitance sensing operation for the touch electrode group after the self-capacitance sensing operation. However, Chae (Par 0010, 0048-0062, 0081a and Fig 4-7) discloses touch display having different size electrodes that is capable of performing self- capacitance sensing operation and a mutual-capacitance sensing operation. Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Hotelling et al with the teaching of Chae such that the touch display device would perform self-capacitance sensing and mutual-capacitance sensing operation sequentially in order to provide the user a touch panel that has a high touch resolution, is robust to noise, and enables proximity sensing as well as increase the number of frames in which the touch coordinates can be scanned.

As in claim 20, Hotelling et al in view of Chae discloses a touch driving method according to claim 19, wherein the self-capacitance sensing operation includes: supplying respectively a long touch driving signal and a short touch driving signal to the long touch electrode and the short touch electrode; and receiving a touch sensing signal from the long touch electrode and the short touch electrode; wherein the mutual-capacitance sensing operation includes: supplying the long touch driving signal to at least one of long touch electrode selected from the touch electrode group; and receiving the touch sensing signal from a plurality of short touch electrodes selected from the touch electrode group. Chae (Fig 6, 7 and Par 0066-0073) discloses operation of the mutual capacitance and operation of the self-capacitance; (Par 066) an operation of the mutual capacitance type pixel M, and sequentially illustrates a driving signal from the driving unit to the mutual capacitance type pixel M through the driving line 210, the charge input to the sensing unit by the sensing line 110 of the mutual capacitance type pixel M when the user does not touch the touch panel, and the charge input to the sensing unit by the sensing line 110 when the user touches the touch panel. 
And (Par 0073) an operation of the self-capacitance type pixel S/511 and sequentially illustrates a driving signal from the driving unit to the self-capacitance type pixel S/511, the charge input to the sensing unit from the sensing line 110 of the self-capacitance type pixel S/511 when the user does not touch the touch panel, and the charge input to the sensing unit from the sensing line 110 of the self-capacitance type pixel S/511 when the user touches the touch panel.
[0080] Therefore, since the touch panel of the above described embodiments can recognize the touch coordinates of a user by applying self-capacitance and mutual capacitance together in a common layer or layers of the array, the touch panel has a high touch resolution, is robust to noise, and has proximity sensing.



6.        Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al (PG Pub NO 2016/0117023) in view of Chae (PG Pub NO 2015/0109235) in further view of Lee et al (PG Pub NO 2019/0294310).

As in claim 13, Hotelling et al in view of Chae discloses the touch display device according to claim 1, wherein the display panel is divided into a plurality of touch electrode group blocks each including at least one of touch electrode group (Hotelling ; Fig 70 and Chae; Fig 2-5) and wherein the touch electrode group block is performed sequentially the self-capacitance sensing operation and the mutual-capacitance sensing operation Chae (Fig 6, 7 and Par 0066-0073) discloses operation of the mutual capacitance and operation of the self-capacitance wherein the touch electrode group block is performed sequentially the self-capacitance sensing operation and the mutual-capacitance sensing operation
 But fails to disclose the divided touch electrode group block is connected to a multiplexer, and wherein sensing operation according to a control of the multiplexer. However, Lee et al (Fig 18 and Par 0117) discloses sensing electrodes SE (e.g., dot sensors) may be connected through a multiplexer MUX according to column units. Here, each sensing electrode SE selected by the multiplexer MUX may be electrically connected to a corresponding receiver RX. The multiplexer MUX may selectively connect the sensing electrodes SE to receivers RX in row units (e.g.) under the control of the controller 210 of FIG. 4. When a driving signal Sdry is applied to a receiver RX, the selected sensing electrode SE causes a sensing signal to be generated that may be 

As in claim 14, Hotelling et al in view of Chae discloses the touch display device according to claim 1, wherein the display panel is divided into a plurality of touch electrode group blocks each including at least one of touch electrode group and the divided touch electrode group block is connected to a multiplexer, and wherein the self-capacitance sensing operation and the mutual-capacitance sensing operation is performed sequentially by supplying long touch driving signals to the plurality of touch electrode group blocks according to a control of the multiplexer. Chae (Fig 6, 7 and Par 0066-0073) discloses operation of the mutual capacitance and operation of the self-capacitance wherein the touch electrode group block is performed sequentially the self-capacitance sensing operation and the mutual-capacitance sensing operation and Lee et al (Fig 18 and Par 0117) discloses sensing electrodes SE (e.g., dot sensors) connected through a multiplexer.

As in claim 15, Hotelling et al in view of Chae discloses the touch display device according to claim 14, when the long touch driving signal is simultaneously supplied to the plurality of touch electrode group blocks, the touch sensing signals are received from the short touch electrodes located at different positions in the second direction for each of the touch electrode group blocks. Lee et al (Fig 18 and Par 0117) discloses .

Allowable Subject Matter

7.        Claim(s) 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                   03/11/2022